


110 HRES 764 EH: 
U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 764
		In the House of Representatives, U.
		  S.,
		
			October 24, 2007
		
		RESOLUTION
		
	
	
		That upon the adoption of this resolution
			 it shall be in order to consider in the House the bill (H.R. 505) to express
			 the policy of the United States regarding the United States relationship with
			 Native Hawaiians and to provide a process for the recognition by the United
			 States of the Native Hawaiian governing entity. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The bill shall be considered as read. All points of order against
			 provisions of the bill are waived. The previous question shall be considered as
			 ordered on the bill, and any amendment thereto, to final passage without
			 intervening motion except: (1) one hour of debate equally divided and
			 controlled by the chairman and ranking minority member of the Committee on
			 Natural Resources; (2) the amendment printed in the report of the Committee on
			 Rules, if offered by Representative Flake of Arizona or his designee, which
			 shall be in order without intervention of any point of order (except those
			 arising under clause 9 or 10 of rule XXI) or demand for division of the
			 question, shall be considered as read, and shall be separately debatable for
			 ten minutes equally divided and controlled by the proponent and an opponent;
			 and (3) one motion to recommit with or without instructions.
		2.During consideration of H.R. 505 pursuant
			 to this resolution, notwithstanding the operation of the previous question, the
			 Chair may postpone further consideration of the bill to such time as may be
			 designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
